Rat, J.
Tongate was sentenced to an imprisonment in -■the county jail for ninety days, and until a fine of one dollar and the costs of the prosecution were paid or replevied. .At the expiration of the ninety days he applied for a dis- • charge, on the ground that under section 130, 2 G-. & II. 421, Re was entitled to a credit of fifty cents per day upon the fine and costs from tRe date when his imprisonment commenced. This application was refused. The ruling was ■ correct. The imprisonment for ninety days was only a part ■of the sentence, and must be completed before the other :portion of the same sentence could begin. It-is not like ■two penalties, imposed for two separate offenses, where both .are held to run together. Miller v. Allen, 11 Ind. 389. In this case, when the imprisonment for the ninety days had been completed, that portion of the sentence alone was discharged, and there remained the imprisonment for the fine ¡and costs.
Judgment affirmed, with costs.